Picture 1 [ingr20180331ex103212c12001.jpg]

 

 

 

 

 

Exhibit 10.32.1

 

PERSONAL & CONFIDENTIAL

 

 

February 23, 2018

 

 

Valdriene Licht

Singapore

 

 

Dear Valdriene:

 

ADDENDUM

 

Further to the offer letter dated January 31, 2018, the following will
apply. All other terms and conditions will remain unchanged.

 

RELOCATION EXPENSES

 

The company will reimburse you the relocation expenses incurred during your
recent move.

 

SECURITY DEPOSITS

 

The Company also will provide the security deposit on your rental property and
car lease. However, the loss of this deposit due to damage will be your
responsibility.  This amount is to be reimbursed back to the company at the end
of the lease.

 

CAR ALLOWANCE

 

The company car allowance will be increased to $4,600.00 per month and will be
delivered through the monthly payroll. This allowance is subjected to change as
deemed appropriate by the company.

 

Once again, we welcome you to Ingredion and wish you the best in your new role.

 

Sincerely,

 

 

 

 

/s/ Christophe Lange

Christophe Lange

Vice President Human Resources, Asia Pacific

 

cc: Robert Simitz

Global Mobility

Deloitte

Angela Tan      



--------------------------------------------------------------------------------